BRICKELL, C. J.
If it is conceded the bill contains equity, it rests, on the allegations, that the money used by the husband of the appellee, in the purchase of the real estate, was her statutory separate estate. This fact is denied by the answers, and the evidence in the cause fully supports the denial. To the estate accruing to the appellee by inheritance from her father and uncle, the, marital rights of her husband, as defined by the common law, had attached before the enactment of the statutes creating separate estates. It js not very clear whether these rights had been fully exercised by the husband, by a reduction to possession, of the property inherited, before the passage of the statutes. However this may be, the right of reduction was vested in the husband, prior to the statutes, and was not divested or affected by them.—Kidd v. Montague, 19 Ala. 619; Manning v. Manning, 24 Ala. 386; Sterns v. Weathers, 30 Ala. 712. If the money used by the husband in the purchase of .the real estate was derived from this inheritance, it was his own money and not that of the wife.
The evidence shows clearly, as we think, that the money was not derived froin the inheritance, but from the boarding house kept by the husband. The boarding house was the home of the family, and was kept in the name of the husband — the accounts were made in his name — the debts *246due for board were collected by bim&emdash;the house was rented by him, and the rents settled by him. Until the institution of this suit, there was no claim, or pretense of a claim, that the wife had any interest in, or claim to the proceeds of the house. It is true, it appears that she devoted her time and industry to the keeping of the house, and to the accommodation and comfort of those patronizing it. This was her duty, and confers on her no claim to its profits. ' The earnings of the wife are the property of the husband, the same as are his own earnings. She could with as much propriety lay claim to the fruits of his skill and industry, as to her own earnings.&emdash;1 Bish. Rights Married Women, § 732. The law has not as yet, so far separated husband and wife, that she can claim compensation for services rendered him in the household, and in providing for the family. The right to the boarding house and income, was the husband’s, and if, as we think it clearly appears, the money paid by the husband on the purchase of the real estate, was derived from this source, it was his money, over which he had absolute dominion.
Without inquiring into the equity of the bill, if the fact was, as alleged, that the money paid by the husband was the statutory separate estate of the appellee, that fact being clearly disproved, the decree of the chancellor must be reversed, and a decree here rendered dismissing the bill, at the costs of the next Mend of the appellee, in this court, and in the court of chancery.